Motion Granted, Petition for Writ of Mandamus Dismissed, and
Memorandum Opinion filed September 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00366-CV



                      IN RE AQUILLA BURKS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 485,072

                        MEMORANDUM OPINION

      On July 5, 2021, relator Aquilla Burks filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Jason Cox, presiding
judge of the Probate Court No. 3 of Harris County, to vacate its June 23, 2021
“Order Granting Movants’ [sic] [real party in interest] Motion to Set Aside Order
dated February 9, 2021, Granting Applicant’s [relator] Application for Set Aside of
Exempt Property, Allowance in Lieu of Exempt Property, and Order of No
Administration” and to prohibit the probate court from proceeding with a hearing
on the merits of relator’s no administration application or real party in interest’s
probate application.

      On August 17, 2021, relator filed an unopposed motion for voluntary
dismissal. Relator requests that her petition for writ of mandamus be dismissed
without prejudice.
      We GRANT relator’s unopposed motion for voluntary dismissal and
ORDER relator’s petition for writ of mandamus DISMISSED without prejudice.


                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Zimmerer.




                                         2